Citation Nr: 0513988	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  03-11 797A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to retroactive entitlement to Vocational 
Rehabilitation benefits under Chapter 31 prior to September 
5, 2003.

(The issue of entitlement to service connection for a foot 
disability, claimed as immersion foot, is addressed in a 
separate decision.)


REPRESENTATION

Appellant represented by:	Louis M. DiDonato, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to June 
1967.  This appeal comes before the Board of Veterans' 
Appeals (Board) from determinations of the Department of 
Veterans Affairs (VA), Reno, Nevada, regional office (RO).  

In January 2005, the veteran provided testimony at a hearing 
in Reno, Nevada, before the undersigned Veterans Law Judge.  
A transcript of that hearing is of record.


FINDINGS OF FACT

1.  Service connection is currently in effect for post-
traumatic stress disorder, evaluated as 50 percent disabling; 
status post crushing injury, right hand, evaluated as 10 
percent disabling; and scar, base of ring finger, evaluated 
as 10 percent disabling.  A combined disability evaluation of 
60 percent has been in effect since February 2001.

2.  Prior to September 5, 2003, the veteran had an impairment 
of employability due to service connected disabilities; 
however, the veteran was able to overcome the effects of 
impairment through employment in an occupation consistent 
with his pattern of abilities, aptitudes, and interests.






CONCLUSION OF LAW

The criteria for an effective date prior to September 5, 
2003, for Chapter 31 vocational rehabilitation benefits have 
not been met.  38 U.S.C.A. § 3102 (West 2002); 38 C.F.R. §§ 
21.51, 21.282(b)(2)(ii) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, VA has a duty to notify 
the claimant and his/her representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103. Second, VA has 
a duty to assist the claimant in obtaining evidence necessary 
to substantiate the claim. 38 U.S.C.A. § 5103A.

However, VCAA is inapplicable to claims such as the one 
decided herein.  See Barger v. Principi, 16 Vet. App. 132 
(2002).  In Barger, the Court held that the VCAA, with its 
expanded duties, is not applicable to certain cases, pointing 
out that the statute at issue in such cases was not found in 
Title 38, United States Code, Chapter 51 (i.e. the laws 
changed by VCAA).  As well, the statute at issue in this 
matter is not found in Chapter 51, rather, it is found in 
Chapter 31.  

In a January 2001 rating decision, service connection was 
granted for status post crushing injury, right hand, with a 
10 percent evaluation assigned, and for scar, base of ring 
finger, with a 10 percent evaluation assigned.  The 
disability evaluations were made effective from March 2000.  
A March 2002 rating decision granted service connection for 
post-traumatic stress disorder, with a 30 percent evaluation 
assigned from February 2001.  A November 2002 rating decision 
increased the evaluation for post-traumatic stress disorder 
to 50 percent disabling, from February 2001.  The veteran 
currently has a combined service connected disability 
evaluation of 60 percent which has been in effect since 
February 10, 2001.

The veteran filed a claim for Chapter 31 benefits in February 
2001.  In a March 2001 letter, the veteran was informed that 
he did not meet the criteria for entitlement to vocational 
rehabilitation.  It was determined that the veteran did have 
an impairment to employment and that the restrictions and 
limitations of his service-connected disabilities 
significantly contributed to his impairment of employability.  
However, it was also determined that the veteran had a 
Masters Degree in Business Administration and had been able 
to locate employment in a position that was consistent with 
his interests, aptitudes and abilities.  Therefore, the 
vocational counselor determined that the veteran had overcome 
the effects of the impairment to employment and did not have 
an employment handicap.

In an October 2003 letter, the veteran was informed that 
based on evidence showing that he was layed off from private 
sector employment, that vocational rehabilitation benefits 
were established effective September 5, 2003, the date that 
employment ended.  He was awarded benefits to be used in 
pursuit of a Ph.D. degree.  The veteran contends that his 
award of benefits should be made effective from February 
2001, the date of his initial claim and the effective date of 
his current 60 percent combined disability evaluation.

VA regulations provide that a veteran may be inducted into a 
vocational rehabilitation program retroactively when all of 
the following conditions are met: (i) The period for which 
retroactive induction is requested is within the veteran's 
basic period of eligibility or extended eligibility, (ii) The 
veteran was entitled to disability compensation during the 
period for which retroactive induction is requested, and met 
the criteria of entitlement to vocational rehabilitation for 
that period, and (iii) The training the veteran pursued 
during the period is applicable to the occupational objective 
that is confirmed in initial evaluation to be compatible with 
his or her disability, consistent with his or her abilities, 
interests, and aptitudes, and otherwise suitable for 
accomplishing vocational rehabilitation.  38 C.F.R. § 
21.282(b) (2004).  

A person is entitled to vocational rehabilitation under 
Chapter 31 if that person is a veteran with a service- 
connected disability compensable at a rate of 20 percent or 
more and that person is determined by the Secretary to be in 
need of rehabilitation because of an employment handicap.  38 
U.S.C.A. § 3102; 38 C.F.R. § 21.40.  An employment handicap 
is defined as an impairment of the veteran's ability to 
prepare for, obtain, or retain employment consistent with 
her/his abilities, aptitudes, and interests.  38 U.S.C.A. § 
3101; 38 C.F.R. § 21.51(b).  The term "impairment" is defined 
as a restriction on employability caused by disabilities, 
negative attitude towards the disabled, deficiencies in 
education and training, and other pertinent factors.  38 
C.F.R. § 21.51(c).  The law pertinently provides that an 
"employment handicap" does not exist when either the 
veteran's employability is not impaired, that is, when a 
veteran who is qualified for suitable employment does not 
obtain or maintain such employment for reasons within his/her 
control, or when the veteran has overcome the effects of 
impairment of unemployability through employment in an 
occupation consistent with his/her pattern of abilities, 
aptitudes, and interests, and is successfully maintaining 
such employment.  38 C.F.R. § 21.51(f)(2)(i) & (iii).

In this case, as will be shown below, the evidence 
demonstrates that the veteran overcame the effects of 
impairment of unemployability through employment in an 
occupation consistent with his pattern of abilities, 
aptitudes, and interests, and successfully maintained such 
employment prior to September 5, 2003; thus the veteran did 
not have an "employment handicap" under VA regulations prior 
to that date.

Review of the record indicates that the veteran completed a 
Bachelor of Sciences degree from Cal State Northridge in 
1972, and a Masters Degree in Business Administration (MBA) 
from Pepperdine University in 1978.  He taught business 
classes on a part-time basis at the University of Nevada-Reno 
and Truckee Meadows Community College in Reno for more than 
20 years, beginning in 1981.  The veteran sought Chapter 31 
benefits in 2001 as he desired to obtain a Ph.D. in order to 
become a full-time university professor.  

The veteran was employed full-time as a Business Development 
Manager with Kassborher All Terrain Vehicles, Inc., in Reno, 
Nevada, from April 2002 until September 5, 2003, when he was 
layed off.  Prior to that he was employed as a consultant at 
the Howard Consulting Group from January 2000 to March 2002.  

The veteran has submitted written statements attesting to 10 
different employers for whom he worked from 1988 to 1999; he 
contends that this demonstrates that he was unable to 
maintain suitable employment during this period and that he 
therefore had an "employment handicap" that should have 
entitled him to Chapter 31 benefits prior to September 5, 
2003.  

The Board notes that the legal criteria governing the basic 
period of eligibility for Chapter 31 vocational 
rehabilitation training provide that the basic 12-year period 
of eligibility begins to run on the day that the VA notified 
the veteran of the existence of a compensable service-
connected disability.  38 U.S.C.A. § 3103(b)(3); 38 C.F.R. § 
21.42(a).  Here, the period of eligibility began in January 
2001.

In this case, the veteran's employment during the relevant 
period of January 2001 to September 5, 2003, indicates that, 
in addition to his part-time employment teaching business 
classes, he held two full-time jobs in the business sector, 
as a consultant and as a business development manager.  These 
positions were consistent with his pattern of abilities, 
aptitudes, and interests as the holder of a MBA.  While his 
service connected disabilities, in particular his post-
traumatic stress disorder, may have resulted in some 
impairment of his employability during that period, the fact 
that he maintained these jobs for 14 months and 17 months, 
respectively, indicates that he overcame the effects of 
impairment of employability through employment in an 
occupation consistent with his pattern of abilities, 
aptitudes, and interests, and successfully maintained such 
employment until September 5, 2003.

In short, there is no disputing that the veteran's 
disabilities were an impairment to employment prior to 
September 5, 2003.  However, pursuant to VA regulation, when 
the veteran has overcome the effects of impairment of 
employability through employment in an occupation consistent 
with his pattern of abilities, aptitudes, and interests, and 
is successfully maintaining such employment, than a veteran 
does not have an "employment handicap" under VA regulations.  
38 C.F.R. § 21.51(f)(2)(iii).

Accordingly, the Board finds that the evidence does not show 
that the veteran's disabilities were productive of an 
employment handicap prior to September 5, 2003, and therefore 
the criteria for entitlement to retroactive entitlement to 
Vocational Rehabilitation benefits under Chapter 31 prior to 
September 5, 2003, are not met.


ORDER

The appeal is denied.


	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


